DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 2/28/2022.

Response to Remarks/Amendment
Applicant’s remarks in an amendment filed February 28, 2022, have been fully considered and as a result claims 1, 4-16, and 19-20, are now indicated as allowable.  

Response to Amendment
Applicant’s arguments in an amendment filed February 28, 2022, with respect to the rejection of claims 1-7, 9-17 and 19-20, have been fully considered and are persuasive.  The rejection of claims 1-7, 9-17 and 19-20, has been withdrawn. 
Claims 2-3, 17 and 18, stand canceled.  Claims 1, 4-16, 19-20, are allowed.
Amendment to the claims remarks page 8-10, fully considered, claims 1, 8, 11, are allowed.  Claims 4-7, 9-10, 12-16, 19-20, are dependent claims are allowed by virtue of their dependency to allowed claims noted Supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/ 
Primary Examiner, 
Art Unit 2632.